DETAILED ACTION
Applicants claim amendments filed 7/13/2020 are acknowledged and entered into the record.
Accordingly, claims 33-52 are pending and will be examined on the merits.
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 33-50, 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Graus et al. (EP2067789A1) in view of Huang et al. (WO2012162067A2, cited on IDS filed 7/13/2020)
The claims are drawn to a method of treatment comprising administering a protein comprising a 1st and 2nd polypeptide wherein said 1st and 2nd polypeptide each comprise at least a hinge region, a CH2 region, and a CH3 region of an immunoglobulin 
Graus et al. teach methods of treatment comprising administering antibodies that bind P-selectin and do not bind human complement factor C1q or human Fcy receptor on NK cells and thus not eliciting CDC or ADCC.  Graus et al. teach combinations of mutations within the Fc region in order to mediate Fc receptor binding. Graus et al. disclose mutations in S228, L234, L235 and/or D265, and/ or contains the PVA236 or GLPSS331 mutation. Especially preferred are the mutations S228P (IgG4), L234A (IgG1), L235A (IgG1), L235E (IgG4), GLPSS331(IgG1) and/or PVA236 (IgG1). Preferred combinations of mutations are also shown in table 1. Graus et al. teach these antibodies have new and inventive properties causing a benefit for a patient suffering from inflammation disorders. Graus et al. does not teach a CD3 bispecific antibody.  This deficiency is made up for by Huang et al.
Huang et al. teach bispecific, humanized antibodies comprising a CD3-binding domain and further comprising a CD20 binding domain. Huang et al. further teaches in some embodiments the antibody comprises an IgG1 Fc region modified so that binding to effector ligands is reduced (see paragraphs 125-130). Huang et al. disclose molecules having a variant Fc region with decreased ADCC activity and combining an Fc variant with other Fc modifications to provide additive, synergistic, or novel properties to the modified antibody. For example, Huang teaches antibodies comprising substitutions with alanine at position 234, 235 and 265. Huang et al. further teaches pharmaceutical and diagnostic compositions of said antibodies and kits thereof and methods of treatment. (see paragraphs 177-196)
It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to make a CD3 bispecific antibody having the combination of mutations instantly claimed based on the teachings of Graus et al. and Huang et al. for therapeutic purposes. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success 

Conclusion
Claims 33-50, 52 are rejected.
Claim 51 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEERA NATARAJAN whose telephone number is (571)270-3058.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Meera Natarajan/Examiner, Art Unit 1643